FILED
                              NOT FOR PUBLICATION                           JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARIA JIMENEZ-CASTRO,                            No. 07-74160

               Petitioner,                        Agency No. A077-223-087

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Maria Jimenez-Castro, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying her applications for cancellation of removal and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
voluntary departure as a matter of discretion. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss the petition for review.

       We lack jurisdiction to review the agency’s determination that Jimenez-

Castro did not merit cancellation of removal or voluntary departure as a matter of

discretion. See 8 U.S.C. § 1252(a)(2)(B); see also Molina-Estrada v. INS, 293

F.3d 1089, 1093 (9th Cir. 2002).

       Jimenez-Castro’s contention that the IJ violated her due process rights by

treating her arrests for alien smuggling as criminal convictions is not supported by

the record and does not amount to a colorable constitutional claim. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional abuse of

discretion challenges recast as alleged due process violations do not constitute

colorable constitutional claims that would invoke our jurisdiction.”).

       PETITION FOR REVIEW DISMISSED.




NHY/Research                              2                                    07-74160